I concur in the judgment of affirmance. The motion to reinstate the case was not made at the term when the application for dower was dismissed, but was made 28 months later, after 8 terms of the court had intervened, and no sufficient reason was shown for the delay in making the motion to reinstate. In these circumstances, the court did not err in refusing to reinstate the application for dower. See Code, § 70-303; Austin v. Markham, 44 Ga. 161; Watkins v.Brizendine, 111 Ga. 458 (supra); McCandless v. Conley,115 Ga. 48, 51 (41 S.E. 256); Arnold v. Kendrick, 50 Ga. 293
(3); Miraglia v. Bryson, 152 Ga. 828 (111 S.E. 655).